Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered. Claims 1, 2, 5-11, and 14-22 are pending in the application, claims 22 is added.
Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered and are partially persuasive. With respect to applicant’s arguments regarding claim 22, see new rejection below.

Claim Interpretation
The claims require a water treatment chemical, but appear to be directed to a cleaning chemical or agent for cleaning or treating a membrane or other item, not to treating the water.  

Allowable Subject Matter
Claims 1, 2, 5-11, and 14-21 are allowed. The closes prior art is represented by Bessier  (2015/0045278), Bessier teaches a cleaning agent comprising one or more salt(s) of sulfosuccinate ester, especially a sodium salt, sulfosuccinate esters are selected from the group consisting of diesters of sulfosuccinic acid alkali salt with C6-C10 alcohols, monoesters of sulfosuccinic acid dialkali salt with C8-C10 alcohols, and monoesters of sulfosuccinic C8-C12 acid dialkali salt with ethoxylated C10-C14 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Beisser (US PG Pub 2015/0045278), with evidence from Eastoe (Julian Eastoe Research Group, Advanced Surfactants and Interfaces, Chapter 3 Microemulsions, May 2003) and TCI (TCI specification for Bis(2-ethylhexyl) Sulfosuccinate Sodium Salt 577-11-7).
With respect to claim 22, Beisser teaches aqueous microemulsions for use as cleaning agents (a microemulsion is a solution according to Danielsson and Lindman “a microemulsion is a system of water, oil and an amphiphile which is a single optically isotropic and thermodynamically stable liquid solution”, Eastoe, page 59, 3.1 Microemulsions, paragraph 1), a solution-type water treatment chemical. An object of Beisser’s invention is to provide environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance ([0020]), the formation of the microemulsion and its temperature stability window can be controlled by suitably selecting salts allowing for reduction of the amount of surfactant, and adjusting the temperature window and optimizing the cleaning performance by controlling the salt amounts ([0052]), the cleaning agent comprising one or more salt(s) of sulfosuccinate ester, especially a sodium salt, sulfosuccinate esters are selected from the group consisting of diesters of sulfosuccinic acid alkali salt with C6-C10 alcohols, monoesters of sulfosuccinic acid dialkali salt with C8-C10 alcohols, and monoesters of sulfosuccinic C8-C12 acid dialkali salt with ethoxylated C10-C14 alcohols, the salt acts as an anionic surfactant, and in a particularly preferred embodiment the sodium salt of bis(2-ethylhexyl) sulfosuccinate ([0053-0058, 0145], see CAS No. 577-11-7, Structural formula C20H37O7SNa, and instant specification page 20 Anionic Surfactant AS-5), and a water soluble salt selected from a group including sodium gluconate ([0050], Example 4) a gluconic acid and or a salt thereof, and the invention can have further additives including propylene glycol ([0078, 0109]). 
HLB of equation (1) and molecular weight of equation (2) of claim 1. 
Beisser does not specifically teach that the water treatment chemical does not form a gel or precipitate, Beisser teaches lamellar mesophases result in optical anisotropy and possibly increased viscosity, which are undesirable ([0008]), and the microemulsion is stable especially from 5-60 degrees C, and in embodiments from <5 degrees C ([0113-0114], see Examples, in particular Example 4), Beisser teaches stable microemulsions, stable at temperatures less than 0 degrees C in multiple examples, and less than 5 degrees C in particular in example 4 using bis(2-ethylhexyl) sulfosuccinate sodium salt and sodium gluconate. There is no specific teaching in Beisser that the treatment chemical does not form a gel or precipitate, Beisser teaches the agent is stable in the claimed range, that increased viscosity is undesirable, which would imply the formation of gel is undesirable, and with no evidence to the contrary the agent of Beisser does not form a gel or precipitate, or at least motivation to avoid gel formation.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention control the temperature stability window by suitably selecting salts, allowing for reduction of the amount of surfactant, and adjust the temperature window and optimize the cleaning performance by controlling the salt amounts ([0052]), to prevent undesirable lamellar mesophases and increased viscosity, to include the formation of gel or precipitate, in order to provide environmentally friendly cleaning agents stable over a broad temperature range, containing a low amount of surfactants with excellent cleaning performance ([0020]).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                            Primary Examiner, Art Unit 1777